DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Purpose of the Office Action
On 3/1/2021 a Printer Rush was generated, including the message –
“Per CLM 12/18/2020, original claims 2, 8, 13, and 14 are shown as allowed claims but these claims were previously cancelled per Examiner’s Amendment (NOA) dated 7/28/2020 and no document officially rejoining these claims has been located. Please verify the current status of these claims”

Clarification from Examiner
It is correct that on 7/28/2020, a notice of allowance was issued, which contained Examiner’s Amendment. However, instead of accepting the Allowance, Applicant chose to do RCE on 8/24/2020, based on the claim set of 6/18/2020. Examiner assumed that since an RCE was made from Applicant’s behalf, the Notice of Allowance of 7/28/2020 is automatically vacated. Since a confusion has risen as to which claim set is the final set, follow the following two clarifications from Examiner in determining the status of the claims. 

1. Pursuant to submission of RCE from Applicant’s behalf on 8/24/2020, the Notice of Allowance sent on 7/28/2020, along with the Examiner’s Amendment proposed therein is vacated in entirety by Examiner. 


Allowable Subject Matter
Claims 1-4, 7-10, 13-18 (renumbered as 1-14) are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner generally agrees with the arguments laid forth by the applicant and concludes that claims 1-4, 7-10, 13-14 are allowable. Claim 15 recites substantively similar subject matter like allowable claim 7, and thus allowable for same/similar reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697